Citation Nr: 0303291	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-155 94	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for varicose veins of the left leg.  

(The issues of entitlement to a disability evaluation in 
excess of 10 percent for duodenal ulcer and entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.   

Service connection for varicose veins of the left leg was 
granted in June 1979 and a 10 percent evaluation was assigned 
from October 21, 1977.  In a September 1986 rating decision, 
a 50 percent evaluation was assigned to the varicose veins of 
the left leg from November 25, 1985. 

In November 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In January 2003, the veteran filed a motion to advance this 
matter on the docket.  In February 2003, the motion was 
granted. 

The Board is undertaking additional development with respect 
to the issues of entitlement to a disability evaluation in 
excess of 10 percent for duodenal ulcer and entitlement to a 
total rating for individual unemployability based upon 
service-connected disabilities pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The service-connected varicose veins of the left leg are 
principally manifested by pressure discomfort, trace edema, 
late evening pain, and pain with standing; there are no 
objective findings of persistent edema, subcutaneous 
induration, stasis pigmentation, eczema, persistent 
ulceration, or massive board-like edema with constant pain at 
rest.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a higher disability evaluation for 
varicose veins of the left leg, and that the requirements of 
the VCAA have in effect been satisfied. 

The veteran has been provided with VA examinations in October 
2001 and February 2002 to determine the nature, extent and 
severity of the varicose veins of the left leg.  Pertinent VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a hearing before the Board in November 2002.  
The veteran has been provided with a statement of the case 
and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify him of the evidence needed 
by the veteran to prevail on the claim.  In a letter dated in 
April 2001, the RO notified the veteran of the evidence that 
was considered and of the evidence needed to substantiate his 
claim.  The RO offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The VA notified the appellant of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Under Diagnostic Code 7120, varicose veins, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery warrants a 10 percent rating.  A 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for varicose veins 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
varicose veins with massive, board-like edema with constant 
pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2002). 

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

Analysis

The veteran's service-connected varicose veins of the left 
leg are evaluated under Diagnostic Code 7120.  The Board 
notes that the criteria for evaluating cardiovascular 
disabilities was changed and the new regulations became 
effective on January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  The record shows that the veteran's claim for an 
increased evaluation was received in January 2001.  Thus, the 
revised criteria for Diagnostic Code 7120 is applicable.  The 
RO assigned a 50 percent evaluation to the varicose veins of 
the left leg under the former provisions of Diagnostic Code 
7120.  The revised provisions do not provide a 50 percent 
evaluation; however, the revised provisions provide a 60 
percent evaluation and a 100 percent evaluation for varicose 
veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 50 percent for the 
varicose veins of the left leg under Diagnostic Code 7120.  

An August 1999 VA examination report indicates that the 
veteran reported that he has been wearing support hose for 
his varicose veins since service with some success.  The 
veteran reported that since wearing the support hose 
diligently and not standing for long period of time, he has 
not had issues with ulcers, swelling, or erythema.  The 
veteran indicated that the longest he can stand was for a 
couple of hours without developing difficulties.  Examination 
of the lower extremities revealed diffuse lower extremity 
varicosities with no engorgement. There was no erythema or 
swelling.  There were no ulcers at that time.  There was 
decreased hair growth on the lower tibial region of both 
legs.  The skin was normal.  The assessment was varicose 
veins which limit the veteran in terms of duration that he 
may stand, currently under control with support hose and 
remaining off his feet.  

An October 2001 VA examination report reveals that the 
veteran wore knee high support stockings.  He stated that the 
problem with the varicosities was that he developed pressure 
discomfort in the legs whenever he had to sit or stand for a 
long time.  The veteran indicated that he has been unable to 
work because of this.  He did not have a history of major 
surgery or phlebitis.  Examination revealed extensive 
varicosities of the left leg saphenous system.  He only had a 
trace edema of the ankles and feet.  He had excellent pedal 
pulses.  There were healed wounds over the lateral malleolus 
on the left with no skin breakdown at present.  It was noted 
that the veteran was controlling most of his edema with 
support stockings and no prolonged standing or sitting.  The 
examiner noted that the veteran would benefit from vein 
surgery but the veteran refused.  The examiner also noted 
that the veteran was controlling his veins with supports and 
walking.   

A February 2002 VA examination report indicates that the 
veteran reported that his varicose veins symptoms were late 
evening pain and pain on standing that began to increase.  
The veteran indicates that he had no recurrence of ulcers 
since the mid 1980's.  Examination revealed that motor 
function of the lower extremities was within normal limits.  
Gait was normal.  The diagnosis, in pertinent part, was 
varicose veins, bilateral, symptomatic.  

The Board finds that a disability evaluation in excess of 50 
percent is not warranted under Diagnostic Code 7120.  The 
medical evidence establishes that the veteran does not have 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, or persistent ulcerations.  There is 
no medical evidence of massive board-like edema or constant 
pain at rest.  As noted above, the veteran has not had 
ulcerations since the mid 1980's.  No ulcers were detected 
upon VA examinations in August 1999, October 2001 and 
February 2002.  VA treatment records dated in June 2000, 
October 2000, and March 2001 indicate that no ulcers were 
detected upon examination.  There is no medical evidence of 
persistent edema.  VA treatment records dated in April 2000, 
June 2000, July 2000, October 2000, January 2001, and March 
2001 indicate that there were no findings of edema.  There 
were findings of trace edema upon VA examination in October 
2001.  The medical evidence shows that the veteran controls 
his edema by wearing support hose and by remaining off his 
feet.  There is no medical evidence of stasis pigmentation or 
eczema.  The August 1999 VA examination report indicates that 
there was no engorgement, erythema, or swelling.  VA 
treatment records dated in April 2000, June 2000, July 2000, 
October 2000, January 2001, and March 2001 indicate that 
there are no findings of erythema or cyanosis.  

The medical evidence shows that the varicose veins limited 
the duration the veteran was able to stand on his feet.  The 
varicose veins caused pressure discomfort in the legs, late 
evening pain, and pain with standing.  There is no evidence 
of constant pain at rest.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 50 
percent is not warranted for the service connected varicose 
veins of the left leg under the provisions of Diagnostic Code 
7120.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for varicose veins of the left leg is denied.  



	                        
____________________________________________
	LAWRENCE SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

